DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/18/2020 has been considered and placed of record in the file.
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 11 of the claim, the phrase “…the selected beamforming configuration” was not mentioned previously. Examiner believes it was mistaken for the phrase “…the determined beamforming configuration” (emphases added).  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  in line 11 of the claim, the phrase “…the selected beamforming configuration” was not mentioned previously. Examiner believes it was mistaken for the phrase “…the determined beamforming configuration” (emphases added).  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  in line 8 of the claim, the phrase “…the selected beamforming configuration” was not mentioned previously. Examiner believes it was mistaken for the phrase “…the determined beamforming configuration” (emphases added).  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garrett et al. (US 2015/0236411 A1, hereinafter, “Garrett”) in view of Cariou et al. (US 2018/0006379 A1, provided in the IDS, hereinafter, “Cariou”).
Consider claim 9, Garrett teaches a mobile computing device (see at least figure 2A), comprising a first antenna system for communicating over a first wireless link and a second antenna system for communicating over a second wireless link (see figure 2A (Ant 1, Ant 3) and description thereof), the mobile computing device being adapted to: determine a beamforming configuration for the first antenna system based on plurality of predefined beamforming configurations (see paras. 47-48 and figure 2a, Garrett teaches determine/configuring beamforming with a directional antenna based on plurality of predefined configurations (i.e., directional mode, Omni-directional mode (end of paras. 46 and 47)) wherein the beamforming configuration does not direct a beam for transmitting through blackout regions defined in the predefined beamforming configuration (see at least figure 2a and paras. 47-48, Garrett teaches the beamforming configuration (directional antenna beamforming) does not direct to blackout region (between shaded beams in fig. 2a) since it is predefined that it is a directional mode configuration); configure the first antenna system in accordance with the determined beamforming configuration (see at least para. 48 Garrett teaches configuring a first antenna according to the determined directional beamforming configuration); and communicate over the first wireless link using (see at least para. 48 and figure 2a).
	Garrett teaches wherein the beamforming configuration does not direct a beam for transmitting through blackout regions defined in the predefined beamforming configuration (see above), however, did not particularly teach beamforming configuration does not direct a beam for transmitting through blackout regions defined in the predefined beamforming configuration at transmit power levels associated with the blackout regions. Cariou teaches said limitation (see at least para. 61 and figures 3a-b, Cariou teaches not directing a beam for transmitting through overlap regions based on predetermined threshold at signal strength (power levels) associated with the overlap regions).
	It would have been obvious to one of ordinary skill in the art at the time of the application to modify the invention of Garrett and teach beamforming configuration does not direct a beam for transmitting through blackout regions defined in the predefined beamforming configuration at transmit power levels associated with the blackout regions, as taught by Cariou, thereby, utilizing efficient beamforming technique. 

	Consider claim 1, all of the limitations in method claim 1 are included in apparatus claim 9, therefore, claim 1 is subjected to the same rejection applied to claim 9.

	Consider claim 8, Garrett teaches a non-transitory computer-readable medium comprising computer-executable instructions that, when executed by one or more processors (see paras. 23-23) of a mobile computing device comprising a first antenna system for communicating over a first wireless link and a second antenna system for communicating over a second wireless link (see figure 2A (Ant 1, Ant 3) and description thereof), cause the mobile computing device to:  determine a beamforming configuration for the first antenna system based on a plurality of predefined beamforming configurations (see paras. 47-48 and figure 2a, Garrett teaches determine/configuring beamforming with a directional antenna based on plurality of predefined configurations (i.e., directional mode, Omni-directional mode (end of paras. 46 and 47)) wherein the beamforming configuration does not direct a beam for transmitting through blackout regions defined in the predefined beamforming configuration (see at least figure 2a and paras. 47-48, Garrett teaches the beamforming configuration (directional antenna beamforming) does not direct to blackout region (between shaded beams in fig. 2a) since it is predefined that it is a directional mode configuration); configure the first antenna system in accordance with the selected beamforming configuration; and communicate over the first wireless link using the configured first antenna system and over the second wireless link using the second antenna system (see at least para. 48 and figure 2a).
	Garrett teaches wherein the beamforming configuration does not direct a beam for transmitting through blackout regions defined in the predefined beamforming configuration (see above), however, did not particularly teach beamforming configuration does not direct a beam for transmitting through blackout regions defined in the predefined beamforming configuration at transmit power levels associated with the blackout regions. Cariou teaches said limitation (see at least para. 61 and figures 3a-b, Cariou teaches not directing a beam for transmitting through overlap regions based on predetermined threshold at signal strength (power levels) associated with the overlap regions).
	It would have been obvious to one of ordinary skill in the art at the time of the application to modify the invention of Garrett and teach beamforming configuration does not direct a beam for transmitting through blackout regions defined in the predefined beamforming configuration at transmit power levels associated with the blackout regions, as taught by Cariou, thereby, utilizing efficient beamforming technique. 

(see figures 2, 5a-5b, paras. 3, the method comprising: providing a device having a first antenna system for communicating over a first wireless link and a second antenna system for communicating over a second wireless link (see figure 2A (Ant 1, Ant 3) and description thereof); and for each the first and/or second wireless links: measuring an antenna coupling factor between the first antenna system and the second antenna system for each of a plurality of different beamforming configurations of the first antenna system (see at least paras. 49-51 and figure 2a, Garrett teaches an allocation module determining antenna coupling (i.e., directional coupling) over antennas for different beamforming configurations (i.e., directional, Omni-directional, etc.) of the antenna systems); measuring SNR of the first and/or second wireless link for each of the plurality of different beamforming configurations of the first antenna system (see at least para. 49, Garrett teaches measuring SNR and/or channel capacity for the first and/or second wireless link for the beamforming configurations); and storing each beamforming configuration with the measured antenna coupling factor and the measured SNR in a memory as a predefined beamforming configuration (see at least figure 2a, paras. 55-56, 61 and 72).
Garrett teaches each the first and/or second wireless links (see above), however, did not particularly teach plurality of different transmit power levels of the first and/or second wireless links. Cariou teaches measuring/determining different power strength of the first and/or second wireless links (see at least paras. 39 and 61).
It would have been obvious to one of ordinary skill in the art at the time of the application to modify the invention of Garrett and teach plurality of different transmit power levels of the first and/or second wireless links, as taught by Cariou, thereby, utilizing efficient beamforming technique. 
Garrett teaches measuring SNR (see above), however, did not particularly teach measuring a received signal strength indicator (RSSI) of the first and/or second wireless link. (see at least paras. 68, 71, 76 and 81, Cariou teaches measuring RSSI of the first and/or second wireless link for antenna adjustments (beamforming configurations)).
It would have been obvious to one of ordinary skill in the art at the time of the application to modify the invention of Garrett and teach measuring a received signal strength indicator (RSSI) of the first and/or second wireless link, as taught by Cariou, thereby, utilizing efficient beamforming technique. 

Consider claims 2 and 10, Garrett in view of Cariou teaches wherein the beamforming configuration does not direct a beam for receiving through blackout regions defined in the plurality of predefined beamforming configurations and associated with transmit power levels of the second antenna system when the second antenna system is operating at the associated transmit power levels (see paras. 39 and 61 in Cariou, where Cariou teaches when an antenna (i.e., second antenna) signal strength is below a determined threshold at associated signal strength, not directing to overlap region; see at least figure 2a and paras. 47-48 in Garrett).

Consider claims 3 and 11, Garrett in view of Cariou teaches wherein plurality of predefined beamforming configurations define different transmission and receiving angles for the beam of the first antenna system (see at least paras. 39, 51, 57, 60 and 61 in Cariou).

Consider claims 4 and 12, Garrett in view of Cariou teaches wherein the first antenna system comprises an antenna array (see at least para. 33).

(see figure 2a and description thereof in Garrett; see figure 3a-3b in Cariou).

Consider claims 6 and 14, Garrett in view of Cariou teaches wherein the first wireless link operates in a frequency range above 24 GHz, and the second wireless link operates in a frequency range below 6 GHz (see at least paras. 35-36 in Cariou teaches the device is configured to operate within frequency range between 2.4 GHz to 300 GHz).

Consider claims 7 and 15, Garrett in view of Cariou teaches determine a signal strength indicator for each of the first and second wireless links, wherein the determined signal strength indicator for one of the first and second wireless links is a received signal strength indicator, and the determined signal strength indicator for the other one of the first and second wireless links is a transmission power (see at least paras. 68, 71 and 74 in Cariou, where Cariou teaches the signal strength indicator may include at least RSSI and/or transmission/reception power).
Allowable Subject Matter
Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FITWI Y HAILEGIORGIS whose telephone number is (571)270-1881. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FITWI Y. HAILEGIORGIS
Primary Examiner
Art Unit 2632



/FITWI Y HAILEGIORGIS/            Examiner, Art Unit 2632